                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    CHRISTY MCSWIGGIN and KEVIN                            Case No. 2:14-CV-2172 JCM (NJK)
                      MCSWIGGIN,
                 8                                                                             ORDER
                                                             Plaintiff(s),
                 9
                              v.
               10
                      OMNI LIMOUSINE,
               11
                                                           Defendant(s).
               12
               13
                             Presently before the court is the matter of McSwiggin et al v. Omni Limousine, case no.
               14
                      2:14-cv-02172-JCM-NJK.
               15
                             On September 13, 2017, the court granted the parties’ joint motion to approve settlement
               16
                      in this matter. (ECF No. 97). In its order approving the settlement, the court agreed to retain
               17
                      “exclusive and continuing jurisdiction” to enforce the settlement agreement. Id.
               18
                             Thereafter, plaintiffs Christy and Kevin McSwiggin (“plaintiffs”) filed a motion to enforce
               19
                      settlement. (ECF No. 102). However, on May 7, 2019, plaintiffs filed a notice of withdrawal of
               20
                      the motion to enforce settlement, stating:
               21
                                     As of the date of this Notice, Omni has fully complied with the terms of the
               22
                             settlement agreement and Plaintiffs have been paid in full.
               23
                                     As such, Plaintiffs hereby withdraw their motion to enforce the settlement.
               24
                             No further prosecution of this motion is necessary, and no further action is
               25
                             requested from the Court.
               26
                      (ECF No. 110 at 2).
               27
               28

James C. Mahan
U.S. District Judge
                1            Therefore, because plaintiffs have informed the court that no further action is required in
                2     this matter, and good cause appearing, the court will close the case.
                3            Accordingly,
                4            IT IS SO ORDERED.
                5            The clerk of court is instructed to close the case.
                6            DATED June 18, 2019.
                7                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
